The defendant was tried and convicted under an indictment which charged him with manufacturing prohibited liquors since January 25, 1919. Under the authority of Lang v. State (Ala.App.) 89 So. 164,1 the motion to quash the indictment was properly overruled, and the demurrers properly sustained to the plea in abatement.
During the examination of one or more witnesses for the state, the defendant interposed objections to several questions after the witness had made answer thereto; the objection to the question and motion to exclude the answer being made at the same time. The ruling of the court in such instances will not be reviewed. Defendant cannot speculate on what the answer will be, and then at one and the same time interpose his objection to the question, and motion to exclude, should the answer be unsatisfactory. Malone v. State, 16 Ala. App. 185, 76 So. 469; 13 Michie's Digest, p. 720. The testimony being responsive, the court will not be put in error in refusing to exclude. Turney v. State, 16 Ala. App. 134, 75 So. 726.
It was competent for the witness to state that the still, found at the defendant's home, just fitted over the eyes of the defendant's stove; this tending to bear out the contention of the state that it was in this manner that the defendant was making liquor.
It was competent for the state to prove that at or about the defendant's home there were found the different parts of a liquor-manufacturing plant, and that in the defendant's barn loft was found a worm and cap. There was a time when the little ant was pointed to as a model of industry; but she has been robbed of this virtue, and the honor now seems to belong to the "worm." Not only that, these different parts and appliances were found in the defendant's possession, but their condition, as to whether they were smoked, or had the appearance of recent use. The condition and appearance of these things tended to establish the necessary allegation of the indictment that the alleged manufacture of the liquor, was subsequent to the 25th day of January, 1919, which fact was not only a necessary allegation, but necessary to be proved, before a conviction was warranted. Wadsworth v. State (Ala.App.) 92 So. 245.2 The court properly overruled the defendant's motion to exclude evidence of the appliances and things witnesses found in a search of defendant's premises, on the ground that the search was illegal. Mary Banks v. State, ante, p. 376, 93 So. 293.
The defendant's objection to that part of the solicitor's argument excepted to was properly overruled. Besides, no motion was made to exclude the argument objected to.
Refused written charges 7 and 10 were *Page 441 
substantially covered by the court's oral charge.
Charge 8 was properly refused. Mary Banks v. State, ante, p. 376, 93 South, 293.
Charge 9 is elliptical.
We find no error in the record, and the judgment appealed from must be affirmed.
Affirmed.
1 Ante, p. 88.
2 Ante, p. 376.